PER CURIAM.
Motion for an appeal from a judgment denying appellant, Louisville & Jefferson County Board of Health, the right to recover a hospital bill of $528 from appellee, London Guarantee & Accident Company, Limited, and Harry L. Hargadon, John L, Bennett and Arnold J. Lemaire. The lower court entered a summary judgment dismissing the action as to appellees. We have lead the pleadings, the evidence and the briefs and we conclude the entry of the judgment rejecting appellant’s claim against appellees was proper.
The motion is overruled and the judgment is affirmed.